Citation Nr: 1607293	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1952 to August 1955.  He also had service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for bilateral hearing loss.

The Veteran testified before the undersigned at a Board hearing in August 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral hearing loss has been shown to be the result of noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim decided herein has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that his bilateral hearing loss is due to in-service noise exposure.  Specifically, he contends that he was exposed to extreme noise from firing mortars and other weapons without the use of hearing protection.  He further asserts that hearing loss had its onset during military service and has continued since that time.

Miliary service records reveal that the Veteran's military occupation specialties included infantry unit commander, light infantry officer, and infantry officer.  He was also awarded rifle and pistol badges.

In light of the above evidence, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, in-service noise exposure is established.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's currently diagnosed bilateral hearing loss is related to such in-service exposure.

The service treatment records are absent findings, complaints of, or treatment for bilateral hearing loss.  A whisper test conducted at separation from military service in August 1955 demonstrates bilaterally normal hearing (15/15).  However, in examinations for the Veteran's Army National Guard service, he consistently reported hearing loss since 1953.

The Veteran was afforded a VA examination in August 2010.  The examiner noted that a 15/15 whisper test was documented at separation from military service, but the whisper test was neither frequency nor ear specific and she could not rule out hearing loss.  Following examination of the Veteran, bilateral hearing loss was diagnosed.  The examiner concluded that an etiological opinion for the Veteran's hearing loss could not be provided without resort to speculation.  She determined that without service era audiograms, it was not possible to provide an opinion, other than one based on speculation, concerning the relationship of the Veteran's hearing loss and his noise exposure while in service.  

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  3 8 C.F.R. § 3.159(a)(2). 

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  He has consistently stated that he experienced hearing loss during and since service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.

The Board acknowledges the VA examiner's inability to provide and etiological opinion.  However, the Veteran's established in-service noise exposure, his current bilateral hearing loss disability for VA purposes and his competent and credible reports of a continuity of symptomatology of hearing problems since service weigh in favor of the Veteran's claim.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


